Citation Nr: 1740758	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-28 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for diabetes mellitus, type II (diabetes).

2.  Entitlement to service connection for diabetes, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected disability.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected disability.

6.  Entitlement to an initial evaluation in excess of 30 percent for chronic non-healing right foot ulcer.

7.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity.

8.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to June 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2003 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

Regarding the claim for entitlement to a higher initial rating for chronic non-healing right foot ulcer, the issue was not certified to the Board by the Agency of Original Jurisdiction (AOJ); however, the Board will exercise its discretion to take jurisdiction of the issue here.  In November 2003, the RO granted service connection for a right foot ulcer and assigned a 10 percent initial evaluation; this rating was increased to 30 percent effective December 18, 2003 in a December 2004 rating decision and Statement of the Case of the same date.  In January 2005, the Veteran filed a statement that was accepted by the RO in lieu of a Form 9 substantive appeal.  In a July 2005 rating decision, the RO granted an earlier effective date for the 30 percent rating to the date of the Veteran's claim and in a Supplemental Statement of the Case of the same date, the RO denied an initial rating in excess of 30 percent for right foot ulcer.  Certification of issues on appeal by the AOJ is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals.  38 C.F.R. § 19.35.  Further, the United States Court of Appeals for Veterans Claims has indicated that VA may waive any objection it might have had to the adequacy of a veteran's substantive appeal if VA has treated the disability rating matter as adequately appealed.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).   As the evidence reflects that the Veteran timely perfected an appeal regarding the initial rating of his right foot ulcer and there is no indication that the RO has initiated any further development on that appeal after it was perfected, the Board takes jurisdiction of it at this time.

In May 2015, the Board remanded all the claims, to include the issue of entitlement to a higher initial rating for right foot ulcer, for the RO to schedule the Veteran for a video conference hearing before a Veterans Law Judge.  In a correspondence received in October 2016, the Veteran withdrew his request for a hearing and the case has now returned to the Board.

All issues besides whether new and material evidence has been received sufficient to reopen a claim for service connection for diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A March 2005 rating decision denied service connection for diabetes; the Veteran did not appeal the decision and new and material evidence was not submitted within the one year appeal period.

2.  Evidence associated with the record since the March 2005 decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes.

CONCLUSIONS OF LAW

1.  The March 2005 rating decision denying service connection for diabetes is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2005).

2.  New and material evidence has been received and the claim seeking service connection for diabetes is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1993).

The Veteran's claim for service connection was originally denied in a March 2005 rating decision, and was notified in April 2005.  The Veteran did not timely appeal the rating decision, nor did he submit new and material evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2005).

The RO denied service connection for diabetes because service treatment records showed no evidence of diabetes and the evidence did not support a finding that the Veteran's service-connected disabilities caused diabetes or that it began in service.  The evidence did not indicate that the Veteran's conditions were causing restriction of activities that led to obesity and caused diabetes as the Veteran argued.  

Evidence received since the March 2005 rating decision includes lay statements from the Veteran, VA treatment records, VA examination reports and a medical opinion regarding diabetes from an endocrinologist.  In an October 2010 statement, the Veteran provided evidence that lab tests, to include glucose and A1C levels, were normal until 2003, two years after his service-connected foot conditions required him to remain sedentary to avoid weight-bearing.  A February 2011 VA examination regarding his service-connected lower extremity peripheral neuropathy demonstrated ongoing balance difficulty caused by his service-connected foot conditions and that they required he maintain a sedentary lifestyle.  Although the January 2011 opinion from an endocrinologist was speculative, it did indicate that being inactive is "strongly associated with type 2 diabetes mellitus" and that "physical inactivity and weight gain from lack of exercise or from any reason are associated risk factors for diabetes mellitus in general." 

This evidence is "new," as it was not previously submitted to agency decision makers.  The evidence is also "material" as the evidence relates to a potential nexus between the Veteran's service-connected foot conditions which have been demonstrated by a medical practitioner to require a sedentary lifestyle and the development of diabetes in the Veteran.  The Board finds that the evidence described above is enough to reopen under the low threshold of Shade v. Shinseki, 24 Vet. App. 110 (2010) and the claim of entitlement to service connection for diabetes is reopened.  As explained in the Remand section below, further development is required prior to a determination on the merits of the claim. 


ORDER

New and material evidence having been received, the claim for entitlement to service connection for diabetes is reopened, and to that extent only the appeal is granted.


REMAND

The Board finds that further development to fully satisfy the duty to assist is necessary prior to final adjudication of the remainder of the Veteran's claims.

Regarding service connection for diabetes, the Veteran argues that he currently has diabetes because his service-connected foot conditions require him to remain sedentary and avoid weight-bearing.  He has no history of diabetes in his family and diabetes was diagnosed in 2003, two years after he could no longer be active on account of his service-connected foot conditions, to include a chronic non-healing right foot ulcer, Charcot osteoarthropathy of the right foot and peripheral neuropathy of the bilateral lower extremities.  Medical evidence of record indicates that inability to exercise and inactivity are risk factors for and strongly associated with the development of diabetes.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Here, the Veteran has diabetes and there is evidence of record that this may have been caused by or, potentially, aggravated by his inability to exercise or be active directly because of his service-connected foot disabilities.  The Board finds that based on this evidence, the Veteran is entitled to a VA examination to determine whether it is at least as likely as not that he developed diabetes or that his diabetes is aggravated by his service-connected conditions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Regarding service connection for erectile dysfunction and upper extremity peripheral neuropathy, these issues are inextricably intertwined with the claim for entitlement to service connection for diabetes given the Veteran's contention that those disabilities are secondary thereto.  Therefore, the Board must defer consideration of those claims until the development of entitlement to service connection for diabetes is complete.

Regarding the Veteran's increased rating claims, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  As such, the Veteran's increased rating claims for non-healing right foot ulcer and peripheral neuropathy of the bilateral lower extremities are remanded for new VA examinations.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records from 2011 to the present with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate medical professional to obtain an opinion regarding the likely etiology of the Veteran's diabetes mellitus, type II.

Any diagnostic tests deemed appropriate should be conducted.

Following review of the claims file and examination of the Veteran, the examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diabetes was (1) caused or (2) aggravated beyond its natural progression by his service-connected foot conditions, to include bilateral lower extremity peripheral neuropathy, non-healing right foot ulcer and/or Charcot osteoarthropathy of the right foot.

Opinions as to causation and aggravation must be provided.  In rendering such opinions, the examiner should consider the Veteran's argument that he developed diabetes after his service-connected foot conditions required he maintain a sedentary lifestyle and evidence of record that inactivity or lack of exercise are risk factors for the development of diabetes.

If aggravation is found the examiner must identify the baseline level of severity prior to aggravation or the severity at the first point it is ascertainable after the aggravation began.  

The examiner should explain the medical basis for any conclusions reached, citing to supporting factual data and medical literature, as appropriate.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Following review of the VA examination pertaining to diabetes, undertake any other necessary development regarding the claims for entitlement to service connection for erectile dysfunction and upper extremity peripheral neuropathy, to include scheduling VA examinations if necessary.

4.  After the development in #1 has been completed, schedule a VA examination or VA examinations to determine the current severity of the Veteran's service-connected lower extremity peripheral neuropathy and non-healing right foot ulcer.  Any and all indicated studies deemed necessary by the examiner/s should be accomplished. 

The examiner/s should specifically state the level of impairment caused by the service-connected disabilities (e.g., moderate, moderately severe, or severe), and all symptoms related to lower extremity peripheral neuropathy and right foot ulcer should be described.

5.  When the development requested has been completed, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the fullest extent, furnish the Veteran and his representative with a supplemental statement of the case and provide the Veteran with an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


